Citation Nr: 1437260	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-34 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  His awards and decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously before the Board in January 2012, when they were remanded for further development.  They have now been returned to the Board for additional appellate consideration.  The issues of entitlement to an increased rating for post-traumatic stress disorder (PTSD) and service connection for tinnitus were also before the Board at that time.  The Board granted an increased rating for PTSD, and this issue is no longer on appeal.  It remanded the claim for service connection for tinnitus.  Subsequently, service connection for tinnitus was established in a November 2012 rating decision.  This is considered a complete grant of the benefit sought, and this issue is also no longer on appeal.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  Although they contain rating decisions and other adjudicative actions not in the claims folder, they do not contain any relevant evidence not already in the claims folder or considered by the RO.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service treatment records are negative for evidence or complaints of hearing loss and the Veteran had normal hearing on his September 1968 separation examination; however, the Veteran's exposure to acoustic trauma in service is conceded.

2.  Current VA examinations establish that the Veteran has hearing loss as defined by VA regulation. 

3.  The only competent medical opinion of record states that there is no relationship between the Veteran's current hearing loss and the acoustic trauma to which he was exposed in service. 

4.  Service connection for hearing loss cannot be presumed, and continuity of symptomatology is not established. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a March 2007 letter.  This was provided prior to the initial adjudication of the Veteran's claims.  The Board finds that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also finds that the duty to assist has been met.  Although the Veteran's service treatment records were not initially available, they were obtained at the request of the January 2012 remand.  All VA treatment records have been obtained and associated with the claims folder.  The January 2012 remand requested that the Veteran be afforded a VA hearing examination, and that the examiner provide an opinion about the etiology of the Veteran's hearing loss.  This has been accomplished.  The Veteran has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that his hearing loss is the result of the acoustic trauma to which he was exposed during active service.  He notes that he participated in combat, where he was exposed to gunfire and explosions.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This method, however, may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As demonstrated, sensorineural hearing loss is considered to be listed in 38 C.F.R. § 3.309.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence includes VA hearing examinations conducted in April 2007 and September 2012.  Both of these examinations demonstrate that the Veteran has bilateral hearing loss, as defined by 38 C.F.R. § 3.385.  The requirement for medical evidence of a current disability has been met.  

The service treatment records are negative for a diagnosis of hearing loss, or complaints or findings that relate to hearing loss.  The Veteran's September 1968 separation examination shows that his hearing was normal, and he denied a history of hearing loss on a Report of Medical History he completed at that time.  

The Veteran, however, participated in combat, and he has provided statements that show he was exposed to gunfire and explosions during combat.  In the case of any veteran who engaged in combat with the enemy during active service, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, the Veteran's statements regarding exposure to gunfire and explosions are accepted, and the requirement of evidence of in-service incurrence of a disease has also been met.  

In order to establish service connection, it is not sufficient to show injury in service and a current disability.  There must also be competent evidence of a relationship between the in-service injury and the current disability.  Unfortunately, this is not shown in the Veteran's appeal.  

The April 2007 VA examiner noted that the service treatment records were not available, and found that he was unable to express an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The September 2012 VA examiner, however, had the benefit of reviewing the Veteran's medical records, to include the newly obtained service treatment records.  She notes that the Veteran had normal hearing on audiologic evaluation at the time of his discharge from service.  Therefore, she opined that his current hearing loss was not related to the acoustic trauma he experienced in service.  She cited to a 2005 IOM report that found based on current knowledge, noise induced hearing loss occurs immediately, and that there is no scientific basis for delayed onset of hearing loss occurring weeks, months, or years after the exposure event.  

As the only competent medical opinion of record is the September 2012 opinion, and as this opinion finds that there is no relationship between the Veteran's current hearing loss and the acoustic trauma in service, the Board must find that there is no basis for service connection.  The Board recognizes that to merely state that the Veteran did not have hearing loss at the time of his discharge would be an inadequate reason for finding that there is no relationship, as service connection can be established for disabilities that first develop many years after discharge if they are due to events in service.  The September 2012 examiner, however, did not base her opinion on the mere fact that there was no hearing loss at the time of discharge.  She also cited to a medical study that concluded there was no scientific basis to support the development of hearing loss many years after exposure to the acoustic trauma in question.   There is no competent opinion to the contrary.  

The Board recognizes the Veteran's belief that his current hearing loss is the result of acoustic trauma in service; however, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In other words, although the Veteran is competent to report that he is experiencing hearing loss, he is not competent to state that his hearing loss is due to the gunfire and explosions during service.  The only competent opinion contradicts the Veteran's belief, and does not provide a basis for service connection.  

The Board has considered entitlement to service connection for hearing loss on a presumptive basis, but this is not supported by the evidence.  The service medical records are completely negative for evidence of hearing loss.  In addition, there is no evidence of hearing loss within one year of discharge from service.  Service connection for hearing loss cannot be granted on a presumptive basis. 

Finally, the Board has considered whether or not continuity of symptomatology has been established, but finds that it has not.  The Veteran had normal hearing on the testing conducted at discharge.  He does not report experiencing hearing loss on a more or less constant basis since discharge, and there is no evidence to show ongoing treatment for hearing loss until many years after discharge from service.  

As there is no evidence of a relationship between the Veteran's current hearing loss and the acoustic trauma he sustained in service, and as such a relationship cannot be presumed, entitlement to service connection is not warranted.




ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The January 2012 Board remand found that the Veteran's TDIU claim was part of his claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It also determined that the claim for TDIU was inextricably intertwined with the Veteran's claims for service connection, and that those issues must be considered together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  No additional development was requested.  

A review of the record demonstrates that the claim for TDIU was last adjudicated in a November 2012 supplemental statement of the case.  The question of whether the Veteran's service-connected disabilities combine to render him unemployable was never addressed; instead, only the question of whether his PTSD made him unemployable was considered.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2013). 

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  A total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

The Board notes that although the question of entitlement to TDIU may be implicated in a claim for an increased rating for a particular disability, the requirements for TDIU do not change.  The combined effects of the Veteran's service-connected disabilities must still be considered.  This has not yet been considered by the RO.  

Presently, the Veteran's service-connected disabilities include PTSD, evaluated as 50 percent disabling; the residuals of prostate cancer, evaluated as 40 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; degenerative joint disease of the cervical spine; evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; radiculopathy of the left upper extremity associated with the cervical spine disability, evaluated as 10 percent disabling; and radiculopathy of the right upper extremity associated with the cervical spine disability, evaluated as 10 percent disabling.  His combined evaluation is 90 percent disabling, and he meets the scheduler requirements for TDIU.  

The Veteran has never been provided a VA examination of his service-connected disabilities with a view to determining whether or not they combine to preclude gainful employment.  The Board finds that such an examination should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination of his service-connected disabilities.  All indicated tests and studies should be conducted, and the claims folder must be made available to the examiner for use in the study of this case.  At the conclusion of the examination and the review of the record, the examiner should attempt to express the following opinion:

Is it at least as likely as not that the Veteran's service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation?

Rationale for the opinion should be provided.  If the examiner finds that they are unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that would enable the opinion to be provided should be identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


